      Case 2:19-cr-01223-JJT Document 201 Filed 04/12/21 Page 1 of 14



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                        No. CR-19-01223-9-PHX-JJT
10                  Plaintiff,                         ORDER
11    v.
12    Hector Ibarra-Cisneros,
13                  Defendant.
14
15          At issue is Defendant Hector Ibarra-Cisneros’s Motion to Suppress All Directly and
16   Derivatively Obtained Wiretap Evidence (Doc. 149, “Mot. to Suppress”), to which the
17   Government filed a Response (Doc. 161, “Resp.”), and Defendant filed a Reply (Doc. 170,
18   “Reply”). The Court held oral argument on March 18, 2021. For the reasons that follow,
19   the Court denies Defendant’s motion.
20   I.     BACKGROUND
21          According to the Government, the investigation into Defendant and his
22   codefendants began around October 2017. (Resp. at 2.) The Government alleges that
23   Defendant and his codefendants are part of a drug trafficking organization that facilitated
24   the movement of methamphetamine, heroin, and fentanyl from Mexico to Phoenix,
25   Arizona. (Resp. at 3.) Over the course of this investigation, the Drug Enforcement
26   Administration tapped telephones used by Defendant’s purported organization. (Id.)
27          ....
28          ....
      Case 2:19-cr-01223-JJT Document 201 Filed 04/12/21 Page 2 of 14



 1          Defendant’s motion concerns five of the wiretaps that were utilized during this
 2   investigation.1 These wiretaps—Wiretaps 2, 6, 8, 9, and 10—intercepted communications
 3   attributed to Defendant. (Mot. to Suppress at 2.) According to Defendant, Wiretap 2
 4   “violated the statutory and federal constitutional framework within which Congress and
 5   the courts permit the existence of wiretap surveillance. [And] Wiretaps 6, 8, 9 and 10 relied
 6   on evidence tainted by the illegally intercepted communications from Wiretap 2.” (Mot. to
 7   Suppress at 2.) Thus, Wiretap 2 is the primary focus of Defendant’s motion.
 8          On February 27, 2017, then United States Attorney General (“AG”) Jeffrey Sessions
 9   signed Order No. 3854-2017, entitled “Special Designation of Certain Officials of the
10   Criminal Division and National Security Division to Authorize Applications for Court
11   Orders for Interception of Wire or Oral Communications.” (Mot. to Suppress, Exh. 1, “AG
12   Sessions Order”.) In it, AG Sessions designated the positions of certain Department of
13   Justice (DOJ) officials to authorize wiretap applications to a federal judge, including “any
14   Deputy Assistant Attorney General of the Criminal Division.” (Id.)
15          On November 7, 2018, AG Sessions resigned and was replaced by Acting AG
16   Mathew Whitaker. Acting AG Whitaker held office from November 2018 to February 14,
17   2019, when William Barr was confirmed as AG. (Resp. at 7.) Acting AG Whitaker did not
18   revalidate the AG Sessions Order or issue any new special designation orders. (Mot. to
19   Suppress at 3–4.) On March 25, 2019, AG Barr issued Order No. 4417-2019 (“AG Barr
20   Order”), which specially designated certain officials to authorize applications for wiretaps
21   and revoked the AG Sessions Order. (Mot. to Suppress, Exh. 3.) It also stated its purpose
22   was “to preclude any contention that the designations by the prior [AG] have lapsed.” (Id.)
23          Between November 7, 2018, and December 7, 2018, the U.S. Attorney’s Office for
24   the District of Arizona requested authorization from the DOJ seeking wiretap authorization
25   for several phones. (Mot. to Suppress at 5.) On December 7, 2018, authorization was
26
            1
             These wiretaps are captioned as follows: (1) WT-18-6-PHX-GMS (issued
27   December 11, 2018) (“Wiretap 2”); (2) WT-19-6-PHX-GMS (issued May 7, 2019)
     (“Wiretap 6”); (3) WT-19-9-PHX-GMS (issued July 3, 2019) (“Wiretap 8”); (4) WT-19-
28   11-PHX-GMS (issued August 8, 2019) (“Wiretap 9”); (5) WT-19-12-PHX-GMS (issued
     September 5, 2019) (“Wiretap 10”).

                                                 -2-
      Case 2:19-cr-01223-JJT Document 201 Filed 04/12/21 Page 3 of 14



 1   granted by Deputy Assistant AG (“DAAG”) for the Criminal Division Matthew Miner for
 2   the wiretap that would become Wiretap 2. (Mot. to Suppress at 5.) DAAG Miner signed a
 3   memorandum granting the request and cited 18 U.S.C. § 2516(1) (“the authorization
 4   statute”) and the AG Sessions Order as his authority to approve the wiretap application.
 5   On December 7, 2018, Mathew Whitaker was Acting AG. The application to the district
 6   court for Wiretap 2 referred to DAAG Miner as the authorizing DOJ official, and Wiretap
 7   2 was issued on December 11, 2018, by the district court. (Mot. to Suppress at 5; WT-18-
 8   6-PHX-GMS.)
 9   II.    LEGAL STANDARDS
10          Title III of the Omnibus Crime Control and Safe Streets Act of 1968 (“Title III”)
11   sets out the procedure for securing judicial approval for wiretaps in the investigation of
12   certain serious offenses. United States v. Giordano, 416 U.S. 505, 507 (1974). This
13   procedure reflects Congressional recognition that wiretaps compromise privacy interests
14   and, thus, require close evaluation of their necessity and permissibility. United States v.
15   King, 478 F.2d 495, 503 (9th Cir. 1973).
16          Title III requires wiretap applicants to seek review and approval from both the
17   executive and judicial branches. United States v. Staffeldt, 451 F.3d 578, 580 (9th Cir.
18   2006). From the executive branch, the applicant must receive approval from a DOJ official
19   specifically listed in the authorization statute. 18 U.S.C. § 2516(1). Those officials are: (1)
20   the AG; (2) the Deputy AG; (3) the Associate AG; (4) any Assistant AG (“AAG”); (5) any
21   Acting AAG; (6) any DAAG or Acting DAAG in the Criminal Division specially
22   designated by the AG; or (7) any DAAG or Acting DAAG in the National Security
23   Division specially designated by the AG. Id. Accordingly, only after DOJ approval may a
24   wiretap applicant submit an application to the court for approval. Staffeldt, 451 F.3d at 580.
25          Typically, AGs specially designate DAAGs via special designation orders. (Mot. to
26   Suppress at 11.) These orders comport with the statutory requirement that the AG
27   “specially designate[]” certain DAAGs before they are allowed to approve wiretap
28   applications. See United States v. Torres, 908 F.2d 1417, 1421–22 (9th Cir. 1990).


                                                  -3-
      Case 2:19-cr-01223-JJT Document 201 Filed 04/12/21 Page 4 of 14



 1   Therefore, a DAAG covered by a special designation order and falling within a division
 2   included in the authorization statute is permitted to approve wiretap applications. Id. When
 3   approving an application for submission to the court, the DOJ official includes, if
 4   applicable, the special designation order granting his authority in a memorandum. This
 5   memorandum is included in the wiretap application to the district court and becomes part
 6   of the wiretap application. See United States v. Callum, 410 F.3d 571, 576 (9th Cir. 2005).
 7          Congress has provided for evidentiary suppression in some cases where the
 8   Government fails to comply with the applicable wiretap restrictions and procedures. An
 9   “aggrieved person” may seek suppression of evidence obtained from intercepted wiretap
10   communications if: “(i) the communication was unlawfully intercepted; (ii) the order of
11   authorization or approval under which it was intercepted is insufficient on its face; or (iii)
12   the interception was not made in conformity with the order of authorization or approval.”
13   18 U.S.C. § 2518(10)(a)(i)–(iii). The suppression remedy also applies to evidence
14   “derived” from an unlawful or procedurally improper wiretap. 18 U.S.C. § 2518(10)(a).
15   This suppression remedy is statutory and separate from the judicially-crafted exclusionary
16   rule aimed at deterring violations of the Fourth Amendment. See Giordano, 416 U.S. at
17   524.
18          An unauthorized wiretap application is not a minor defect. See Staffeldt, 451 F.3d
19   at 579. An application that has not been authorized by the DOJ cannot support the issuance
20   of a wiretap order by the court. Id. Failure to obtain approval for an application from an
21   official described in the authorization statute “renders the court authority invalid and the
22   interception of communications pursuant to that authority ‘unlawful’ within the meaning
23   of 18 U.S.C. § 2518(1)(a)(i).” United States v. Chavez, 416 U.S. 562, 571 (1974). In light
24   of the significant procedural barriers in seeking approval for a wiretap application, the
25   authorization statute is not loosely interpreted and requires strict compliance. King, 478
26   F.2d at 503–05.
27          ....
28          ....


                                                 -4-
      Case 2:19-cr-01223-JJT Document 201 Filed 04/12/21 Page 5 of 14



 1   III.   ANALYSIS
 2          Defendant presents a straightforward argument in favor of suppression of the
 3   evidence obtained and derived from Wiretap 2. Defendant’s argument is that on December
 4   7, 2018, when DAAG Miner approved the application for Wiretap 2 for submission to the
 5   court, he did not have authority to approve applications for wiretaps. (Mot. to Suppress at
 6   17.) Essentially, Defendant argues that DAAG Miner was not specially designated by the
 7   AG consistent with the requirements of the authorization statute.
 8          Defendant bases this argument on several related factual occurrences that he argues
 9   caused the AG Sessions Order, which purportedly granted DAAG Miner authorization to
10   approve wiretap applications, to lapse. Defendant foremost argues that the AG Sessions
11   Order automatically lapsed when AG Sessions left office on November 7, 2018. (Id. at 17.)
12   According to Defendant, the AG Sessions Order was “automatically revoked” when AG
13   Sessions left office. (Id. at 20.) Thus, Defendant argues that DAAG Miner’s authority one
14   month later to approve wiretap applications was based on an “expired” designation order,
15   so he did not actually have authority to approve applications since the AG who granted him
16   that authority was no longer in office. (Id. at 17.)
17          Defendant’s interprets the authorization statute as precluding the continued
18   effectiveness of special designation orders beyond the administration of the authoring AG.
19   (Id. at 20.) According to Defendant, such continued effectiveness would be inconsistent
20   with Congressional intent. (Id. at 20.) Defendant further argues that designation orders can
21   be revalidated and effective if done so in a timely fashion, i.e., before a DAAG approves a
22   wiretap application while relying on an expired special designation order. (Id. at 20–21.)
23   But Defendant claims no such revalidation happened here, since Acting AG Whitaker did
24   not revalidate the AG Sessions Order and did not issue any new special designation orders
25   before DAAG Miner approved the application for Wiretap 2. (Id.) Finally, Defendant
26   argues that the AG Barr Order came too late to have any effect here since Wiretap 2 had
27   already issued based on the expired AG Sessions Order months before.2 (Id.)
28
            2
                Defendant also argues that the AG Barr Order did not revalidate the AG Sessions

                                                  -5-
      Case 2:19-cr-01223-JJT Document 201 Filed 04/12/21 Page 6 of 14



 1          In response, the Government contends that the doctrine of administrative continuity
 2   prevented the AG Sessions Order from lapsing until it was explicitly revoked by the AG
 3   Barr Order on March 25, 2019. (Resp. at 9.) According to the Government, administrative
 4   continuity provides that specially delegated individuals who were authorized to approve
 5   wiretap applications by an AG who has left office continue to be qualified until the special
 6   delegation order is revoked or altered. (Id. at 10.) Thus, the Government argues that DAAG
 7   Miner remained specially delegated to approve wiretap applications even after AG
 8   Sessions resigned since the AG Sessions Order had not expired or lapsed when DAAG
 9   Miner approved the application for Wiretap 2. Consequently, the Government contends
10   that neither evidence intercepted by Wiretap 2, nor any evidence derived from Wiretap 2
11   should be suppressed.3
12          For the reasons that follow, the Court rejects Defendant’s arguments and finds that
13   suppression is not required. Despite Defendant’s arguments to the contrary, administrative
14   continuity applies here. When DAAG Miner approved the application for Wiretap 2, he
15   had been specially designated by AG Sessions consistent with the authorization statute.
16   The AG Sessions Order did not lapse or expire when AG Sessions left office. Nor did it
17   lapse before DAAG Miner’s approval of the application for Wiretap 2. Therefore, Wiretap
18   2 was approved consistent with the authorization statute and communications from Wiretap
19   2 were not “unlawfully intercepted” under 18 U.S.C. § 2518(10)(a)(i)–(iii).4
20   Order. (Mot. to Suppress at 20–21.) However, the AG Barr Order is inconsequential to the
     Court’s analysis since the AG Sessions Order remained effective via administrative
21   continuity when DAAG Miner approved the Wiretap 2 application. Therefore, the AG Barr
     Order was inconsequential to DAAG Miner’s authority at the relevant time.
22
            3
             The Government also argues that even if suppression is required under 18 U.S.C.
23   2518(10)(a)(i), that remedy does not apply to intercepted text messages. (Resp. at 4.) The
     Court does reach this argument because the Court concludes that suppression is not
24   required under 18 U.S.C. 2518(10)(a)(i).
25          4
              In his Reply, Defendant argues that his challenge to DAAG Miner’s authority
     includes a facial insufficiency claim under 18 U.S.C. § 2518(10)(a)(ii). Defendant argues
26   that “[o]n its face, the [AG Sessions Order], which is part of the wiretap application, was
     expired. The power of [] DAAG [Miner] therefore was as well.” (Reply at 10.) The Court
27   rejects Defendant’s argument. Defendant does not provide any support or explanation for
     his argument besides the fact that “[a] facial review described an expired order issued by
28   someone who was no longer AG.” (Id.) But on its face, the AG Sessions Order gave no
     impression that it was expired.

                                                -6-
      Case 2:19-cr-01223-JJT Document 201 Filed 04/12/21 Page 7 of 14



 1          A.     The Ninth Circuit Court of Appeals has not rejected the administrative
 2                 continuity doctrine.

 3          Defendant and the Government disagree over whether the Ninth Circuit has rejected
 4   administrative continuity in this context. Defendant’s argument is based on his reading of
 5   United States v. Camp, 723 F.2d 741, 744 (9th Cir. 1984), a case Defendant interprets as
 6   originating “[t]he Ninth Circuit’s rejection of the administrative continuity rule.” (Mot. to
 7   Suppress at 15.) In short, Defendant’s reading of Camp is incorrect because the Ninth
 8   Circuit clearly found that administrative continuity was irrelevant in that case. See Camp,
 9   723 F.2d at 744.
10           In Camp, the issue initially appeared to be that the wiretap application in that case
11   was not authorized by a specially designated AAG because the AAG’s authority came from
12   an AG who was no longer in office when the AAG approved the application. Camp, 723
13   F.2d at 743. However, the Ninth Circuit observed that the previous AG’s order had been
14   revalidated by the current AG before the wiretap application had been approved. Id. Thus,
15   the AAG had been specially delegated consistent with the authorization statute and was
16   authorized to approve wiretap applications during the period at issue in that case. The only
17   issue was whether the AG was allowed to specially delegate AAGs by title rather than by
18   individual name. The Court specifically found that administrative continuity was not
19   relevant. Id. at 744.
20          Defendant’s misreading of Camp stems from a failure to appreciate that
21   administrative continuity was not relevant to the case at all. The Ninth Circuit was not
22   faced with a decision about whether administrative continuity applied or not. The doctrine
23   was not relevant because the wiretap at issue had been authorized by an AAG who received
24   authority to approve applications from the current AG via revalidation of a previous order.
25   To the extent Defendant views the Ninth Circuit as having affirmatively passed on
26   administrative continuity as a means to decide the case, he is incorrect. (Reply at 7.)
27   Administrative continuity was not an available path in Camp, and was not rejected, as
28   Defendant suggests.


                                                 -7-
      Case 2:19-cr-01223-JJT Document 201 Filed 04/12/21 Page 8 of 14



 1          B.     Due to administrative continuity, the AG Sessions Order remained valid
 2                 after AG Sessions resigned.

 3          The Court finds that administrative continuity applies here. The AG Sessions Order
 4   did not automatically lapse when AG Sessions resigned. Instead, it remained effective until
 5   it was revoked by AG Barr on March 25, 2019. DAAG Miner was specially delegated to
 6   authorize wiretap applications consistent with the authorization statute since he had been
 7   specially delegated by AG Sessions and remained authorized when he approved the
 8   application for Wiretap 2 on December 7, 2018. Therefore, Wiretap 2 was granted
 9   consistent with the authorization statute, and the evidence gathered from the Wiretap need
10   not be suppressed under 18 U.S.C. § 2518(10)(a)(i)–(iii). Derivative evidence also need
11   not be suppressed under 18 U.S.C. § 2518(10)(a).
12          Despite Defendant’s arguments to the contrary, the Court finds that the weight of
13   authority and the purported Congressional purpose of the wiretap regime are consistent
14   with application of administrative continuity here. Several Circuit Courts of Appeals and
15   district courts within the Ninth Circuit have decided similar cases against Defendant’s
16   position. United States v. Wyder, 674 F.2d 224, 227 (4th Cir. 1982); United States v.
17   Lawson, 780 F.2d 535, 539 (6th Cir. 1985); United States v. Kerr, 711 F.2d 149, 150–51
18   (10th Cir. 1983); United States v. Messersmith, 692 F.2d 1315, 1317 (11th Cir. 1982);
19   United States v. Anderson, 39 F.3d 331, 340–41 (D.C. Cir. 1994); United States v. Lopez,
20   No. CR 06-0046-DDP, 2008 WL 2156758 at *2 (C.D. Cal. May 19, 2008); United States
21   v. Orozco, 630 F. Supp. 1418, 1532–33 (S.D. Cal. 1986). Further, Defendant does not
22   provide compelling arguments for why DAAG Minor or his superiors are any less
23   politically accountable because his special delegation came from AG Sessions rather than
24   acting AG Whitaker. The Court is also unpersuaded by his argument that a plain reading
25   of the authorization statute forecloses administrative continuity.
26          ....
27          ....
28          ....


                                                 -8-
      Case 2:19-cr-01223-JJT Document 201 Filed 04/12/21 Page 9 of 14



 1          1.     Authority from several Circuit Courts of Appeals and district courts
 2                 within the Ninth Circuit undermine Defendant’s position that the AG
                   Sessions Order automatically lapsed when he resigned.
 3
 4          With seeming unanimity, several Circuit Courts of Appeals and district courts in the
 5   Ninth Circuit that have considered Defendant’s argument in this case have rejected it. The
 6   Fourth, Sixth, Tenth, Eleventh, and DC Circuits have encountered essentially identical
 7   issues that Defendant raises and have determined that administrative continuity applies.
 8   Similarly, district courts in the Ninth Circuit in comparable cases have concluded that
 9   administrative continuity applies. Despite Defendant’s attempts to distinguish some of
10   these cases, the Court is unpersuaded that administrative continuity does not apply in this
11   context.
12          The Fourth, Sixth, Tenth, Eleventh, and DC Circuits have rejected Defendant’s
13   argument and found that administrative continuity applies in nearly identical
14   circumstances. In Wyder, a wiretap application was approved by an AAG who was
15   specially designated to approve wiretaps by a previous AG. Wyder, 674 F.2d at 226–27.
16   When the AAG approved the wiretap application at issue, the current AG had not revoked
17   or renewed the previous designation order. Id. Still, the Fourth Circuit held that there was
18   no basis to conclude that the usual rule—administrative continuity—did not apply. Id.
19   Accordingly, the AAG still had authority to approve the wiretap application despite no
20   revalidation from the current AG. Similarly, in Lawson, the Sixth Circuit found that an
21   AAG had authority to approve wiretap applications based on the special designation of a
22   previous AG, despite the fact that the current AG had not revalidated or revoked the
23   previous designation. Lawson, 780 F.2d at 539. The Tenth Circuit in Kerr, under similar
24   circumstances held, “in our opinion, when the authority to authorize applications for
25   wiretaps has been validly delegated to a person in a particular position, as we are concerned
26   with here, it continues so long as that person remains qualified. There was no limitation in
27   the delegation of authority, and the statute contains no express limitations nor language
28   from which one could be implied.” Kerr, 711 F.2d at 150–51. The Eleventh Circuit in


                                                 -9-
     Case 2:19-cr-01223-JJT Document 201 Filed 04/12/21 Page 10 of 14



 1   Messersmith, under nearly identical circumstances to this case, held that, “the usual rule
 2   that the act of an administrative official continues in effect until it is revoked[,]” applies.
 3   Messersmith, 692 F.2d at 1317. Finally, the DC Circuit held in Anderson, in practically
 4   identical circumstances as this case, that administrative continuity allows special
 5   designations to continue for some time without revalidation. Anderson, 39 F.3d at 340–41.
 6          Defendant does not address Wyder but attempts to distinguish the remaining cases.
 7   However, the Court is unpersuaded by Defendant’s arguments. Defendant attempts to
 8   distinguish Kerr, and apparently, Lawson, by arguing that those were cases where the
 9   special designation order had been revalidated before the wiretap applications were
10   approved by the relevant DOJ official. (Mot. to Suppress at 17–18.) Thus, Defendant
11   argues automatic lapse was not actually at issue in those cases since there was a timely,
12   revalidated special designation order in place before the wiretaps were approved. (Id. at
13   17.) The Court rejects these arguments. Though there was new authority granted to the
14   official in Kerr, that fact was not relevant to the Tenth Circuit since the application was
15   approved in reliance on authority from the previous AG, and the court decided the case on
16   the basis of administrative continuity. Kerr, 711 F.2d at 150–51. Similarly, in Lawson, the
17   Sixth Circuit decided the case on the basis of administrative continuity. Lawson, 780 F.2d
18   at 539. It does not appear that there was a revalidation of the prior order in Lawson before
19   the wiretap application was approved. Id. Defendant also attempts to distinguish Kerr and
20   Messersmith by arguing “the issue [in those cases] was whether a new designation order
21   that named an official by job title rather than name provided proper revalidation for an
22   expired order in which the designated official had originally been specified by name and
23   had remained in that position.” (Mot. to Suppress at 18.) Again, the Court disagrees as the
24   central issue in both cases was whether a special designation order that had not been
25   revalidated before the wiretap applications had been approved could provide authority for
26   the named officials to approve wiretap applications via administrative continuity. Both
27   Courts determined the orders could provide authority, even without revalidation by the
28   current AG. Kerr, 711 F.2d at 150–51; Messersmith, 692 F.2d at 1317.


                                                 - 10 -
     Case 2:19-cr-01223-JJT Document 201 Filed 04/12/21 Page 11 of 14



 1          Defendant also attempts to distinguish Lawson, Camp, and Kerr by emphasizing
 2   that the specially designated official in those cases was an AAG and not a DAAG. (Mot.
 3   to Suppress at 18.) And he further seeks to distinguish Anderson by reiterating his
 4   argument, which the Court rejects, that the Ninth Circuit has not endorsed administrative
 5   continuity in this context. (Reply at 7–9.) Defendant’s argument appears to be that DAAGs
 6   are not politically responsive to the political process in the same way as AAGs since
 7   DAAGs are not politically appointed. Id.
 8          Defendant’s argument stems from his view that Giordano emphasizes the need for
 9   wiretap-approval authority to be limited those specifically listed statutory officials who are
10   responsive to the political process. (Mot. to Suppress at 13.) Giordano, 416 U.S. at 513–
11   23. However, in Wyder and Messersmith, the courts recognized that “Giordano did
12   establish the number of persons who have the power to seek a federal judge’s authorization
13   to wiretap, but it did not decide the question presented today: the lifespan of a properly
14   made designation.” Wyder, 674 F.2d at 227; Messersmith, 692 F.2d at 1317 citing Wyder,
15   674 F.2d at 227.      In Wyder, the court stressed, “[t]he more significant flaw in the
16   defendant’s argument is that the signature on the written designation has next to nothing to
17   do with the nature of the delegation. The defendant cannot rationally maintain that [the
18   AAG] was exercising his authority without the knowledge and consent of [current]
19   Attorney.” Wyder, 674 F.2d at 227. Similar to Wyder and Messersmith, Defendant cannot
20   maintain that DAAG Miner was exercising authority without the knowledge and consent
21   of Acting AG Whitaker. Thus, Giordano concerns who may be specially delegated
22   authority to approve wiretap applications, but not how long such delegations remain
23   effective. Id. It is an official’s inclusion in the authorization statute that guarantees political
24   accountability and not, if applicable, any specific AG’s special delegation to approve
25   wiretap applications. The Court adopts the reasoning of Wyder and Messersmith and finds
26   that Defendant does not provide any compelling reason why administrative continuity
27   should apply for AAGs as the several Circuit Courts of Appeals have found, but not
28   DAAGs.


                                                   - 11 -
     Case 2:19-cr-01223-JJT Document 201 Filed 04/12/21 Page 12 of 14



 1          Finally, district courts within the Ninth Circuit have found that administrative
 2   continuity applies to special designation orders despite the designating AG leaving office.
 3   In Lopez, a DOJ official approved a wiretap based on the special delegation of a previous
 4   AG despite a new AG having taken office who had not yet revoked or revalidated the
 5   previous order. Lopez, No. CR 06-0046-DDP, 2008 WL 2156758 at *2. The district court
 6   found that the defendant’s argument that the special delegation automatically lapsed when
 7   the previous AG left office “has been roundly rejected. An [AG’s] resignation does not by
 8   itself render orders signed prior to the resignation ineffective, nor void the authority of the
 9   [AG’s] designees.” Id. Similarly, in Orozco, the defendant argued that the special
10   designation of an AAG was infirm because the President had begun a second term and the
11   AG who specially delegated the AAG during the President’s first term had not revalidated
12   the order before the wiretap application was approved by the AAG during the President’s
13   second term. Orozco, 630 F. Supp. at 1532–33. But the court found that “[w]hen an
14   administrative official leaves office, orders enacted during his or her tenure in office remain
15   in effect until revoked or altered by his or her successor.” Id. at 1533. The court additionally
16   found that “[t]he purpose of limiting wiretap authorization to an official sensitive to the
17   concerns of, and accountable, to the Chief Executive and the legislature is not defeated by
18   one administrative official’s reliance on the procedures imposed by a predecessor. Indeed,
19   to require otherwise would impose an overwhelming and unnecessary burden on the
20   administrative process.” Id.
21          Ultimately, the Court finds that administrative continuity applies here and DAAG
22   Miner was specially delegated to approve wiretap applications consistent with the
23   authorization statute when he approved the application for Wiretap 2. The weight of
24   authority within and outside the Ninth Circuit support the Court’s determination.
25          2.     A plain reading of the authorization statute does not foreclose the
                   application of administrative continuity here.
26
27          Defendant argues that a plain reading of the authorization statute shows that DAAG
28   Miner did not have statutory authority to approve Wiretap 2. Defendant’s argument focuses


                                                  - 12 -
     Case 2:19-cr-01223-JJT Document 201 Filed 04/12/21 Page 13 of 14



 1   on the statute’s provision that special designations are made by “the [AG]” rather than “an
 2   [AG].” (Mot. to Suppress at 20.) (emphasis added). Based on this distinction, Defendant
 3   argues that the authorization statute requires that an official who is specially designated be
 4   designated by the current AG before he can approve wiretap applications. (Id. at 20.)
 5   Defendant also argues that a previous special designation order could be revived by a
 6   successor AG like in Camp. (Id.) However, Defendant does not explain how such a
 7   revalidation is consistent with his reading of the authorization, which would require special
 8   designation, and not revalidation, by the current AG. Defendant argues the authorization
 9   statute indicates that a special designation requires something more than a blanket
10   designation, which he asserts occurs when a prior designation order extends beyond the
11   term of the AG who authored it without express revalidation. (Id. at 21)
12          The Court is unpersuaded by Defendant’s arguments and finds that the statute is
13   consistent with the application of administrative continuity in this case. As the Tenth
14   Circuit recognized in Kerr, the language of the statute does not provide any express
15   limitation that would indicate a special delegation automatically lapses when the delegating
16   AG leaves office. Kerr, 711 F.2d at 150–51. Nor does it provide language allowing the
17   Court to imply that special designation orders automatically lapse upon the end of the
18   authoring AG’s term. Id. The Court agrees. The language of the statute is perfectly
19   consistent with an interpretation that a special delegation lasts at least until it is revoked or
20   altered in some way.5
21   IV.    CONCLUSION
22          The Court finds that when DAAG Miner approved the application for Wiretap 2, he
23   had been specially delegated to approve wiretap applications consistent with the
24   authorization statute. Due to administrative continuity, the special delegation DAAG Miner
25   received from former AG Sessions on February 27, 2017, remained effective when DAAG
26   Miner approved the application for Wiretap 2. The Court rejects Defendant’s arguments
27
            5
              To the extent Defendant argues that the AG Sessions Order lapsed after an
28   unreasonable amount of time, his argument is flawed. (Mot. to Suppress at 19.) The
     authorization statute does not expressly or impliedly include a time lapse provision.

                                                  - 13 -
     Case 2:19-cr-01223-JJT Document 201 Filed 04/12/21 Page 14 of 14



 1   that the Ninth Circuit has implicitly rejected administrative continuity in this context. The
 2   Court also rejects Defendant’s arguments that the language of the authorization statute is
 3   inconsistent with administrative continuity. Accordingly, the Court finds that suppression
 4   of neither evidence intercepted via Wiretap 2, nor evidence derived from Wiretap 2, is
 5   required under 18 U.S.C. § 2518(10)(a)(i)–(iii).6
 6          IT IS THEREFORE ORDERED denying Defendant Hector Ibarra-Cisneros’s
 7   Motion to Suppress All Directly and Derivatively Obtained Wiretap Evidence (Doc. 149).
 8          Dated this 12th day of April, 2021.
 9
10                               Honorable John J. Tuchi
                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27          6
             Since the Court finds that suppression is not required under 18 U.S.C. §
     2518(10)(a)(i)–(iii), the Court need not evaluate the Government’s arguments that text
28   messages intercepted via Wiretap 2 are not subject to suppression under 18 U.S.C. §
     2518(10)(a)(i)–(iii). (Resp. at 4–6.)

                                                  - 14 -
